DETAILED ACTION
This office action is responsive to the applicant’s response filed January 20, 2021.  The application contains claims 1, 2 and 4-20, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement with references submitted January 26, 2021 has been considered and entered into the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 4- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With regard to Claims 1 and 13,
These claims recite within a selected dataset, determining selected items, filtering the selection, identifying matching items, generating visualization data to display data, identifying a common characteristic of the matching items and based on the matching items or the characteristic, generating a new data set.  These limitations are 
This judicial exception is not integrated into a practical application. The additional elements merely cover generic computer components (storage medium and processor in claim 13, recitation of basic GUI), preliminary data gathering (the “accessing” and user selection steps) or mere insignificant extrasolution activity (exporting the data to another system.)  The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to lack of a practical application, the additional elements of processors, GUI and storage medium amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

With regard to the dependent claims,
	The dependent claims merely elaborate on the abstract ideas and do not introduce additional elements. The dependent claims all elaborate on the type of data displayed, how the data is displayed or what data the user selects. Claim 9 states that the data is obtained from “sensors” but a generic recitation of “sensors” is insufficient to amount to a practical application or significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ziaur Rehman Tanoli et al., “Drug Target Commons 2.0: a community platform for systemic analysis of drug-target interaction profiles”, September 13, 2018 hereinafter Tanoli 
With regard to Independent Claim 1,
	Tanoli teaches a computer-implemented method for determining a cohort among a plurality of data sets obtained from one or more sensors, the method comprising accessing a plurality of data sets each associated with a different target item and a plurality of test items. See e.g., Fig. 7, (discussing a web tool designed to work with a variety of datasets that are each associated with a plurality of test items ("drugs") and targets ("mutants")).
	Tanoli teaches receiving from a user a selection of the plurality of the data sets. See e.g., Fig. 7, (showing that the user has selected several of the mutants for display in the chart.)
	Tanoli further teaches for each of the selected data sets, determining one or more of the test items interacting with the respective target item within a threshold parameter. See e.g., Fig. 7 (each test item interacts with the different targets. Green dots mean there is a responsive interaction, thus this is within a "threshold parameter." Other colors have different meanings for different thresholds.
	Tanoli further teaches receiving, via a graphical user interface, a filter selection for reducing a number of the ... test items to a filtered set of test items.  See e.g., Fig. 2 (discussing ability to filter and sort determined test items via a GUI).
	Tanoli further teaches identifying one or more matching test items that interact with each of the respective target items within the corresponding threshold parameter. See e.g., Fig. 7 (each test item interacts with the different 
	Tanoli further teaches generating visualization data to display a representation of the matching test items and identifying a characteristic common to the matching test items. See e.g., Fig. 2 and related text (users can filter test items, which then results in a displayed representation of "matching" test items. the test items all have names which is an "identified characteristics.") The examiner notes a "visualization" is very broad and includes a set of displayed results. Fig 2., as discussed above, also includes the ability to filter items. One of ordinary skill in the art would understand that a filter refines a dataset by certain, common characteristics. Thus, a filter applied to a set of data would necessarily "identify a characteristic common to the matching test items."
	Tanoli further teaches exporting, based on the characteristic, the matching test items, the characteristic, or both to a computing system in communication with the one or more sensors. See Tanoli, pg. 8-9, after Fig. 2, "After sorting or filtering, bioactivity data can be exported to Excel (by clicking on 'Export to Excel' button), as shown in Fig. 2. Thus, the exporting is done based on both the characteristic (because of the filtering) and the matching test items (as Fig. 2 shows this). The examiner notes that a skilled artisan would understand that "communication with" sensors is very broad and include any communication, direct or indirect. For example, the computer systems had to have received the data from "sensors" in the first place, either directly or indirectly and thus are "in communication" with them. The examiner 
	Tanoli further teaches based ... on the characteristic, generating a new data set. See Tanoli, pg. 8-9, after Fig. 2, "After sorting or filtering, bioactivity data can be exported to Excel (by clicking on 'Export to Excel' button), as shown in Fig. 2. Thus, the exporting is done based on both the characteristic (because of the filtering) and the matching test items (as Fig. 2 shows this). The examiner notes that under BRI, filtering data is generating a new data set as the data is now refined from the original, unfiltered data set.
	While Tanoli does not explicitly disclose reducing a number of the determined test items to a filtered set of test items, the examiner does note that Fig. 7 teaches determining one or more of the test items interacting with the respective target item within a threshold parameter and Fig. 2 teaches filtering items. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the determined test items of Fig. 7 could be filtered in an interface such as Fig. 2.  One would be motivated to do so to further refine the data set and find specific data they were looking for.

With regard to Dependent Claim 2,
	As discussed with regard to Claim 1, Tanoli teaches all of the limitations. Tanoli further teaches wherein the graphical user interface depicts information regarding the test items according to a measurement metric selected by the user. See e.g., Fig. 2 (user can sort by any metric.)

With regard to Dependent Claim 4,
	As discussed with regard to Claim 1, Tanoli teaches all of the limitations. Tanoli further teaches the visualization data includes visual objects representing each of the selected data sets and a matching items object representing the matching test items. See e.g., Fig. 2, (the filtered chart in Fig. 2 is "visual objects" representing the sets and matching objects).

With regard to Dependent Claim 5,
	As discussed with regard to Claim 4, Tanoli teaches all of the limitations. Tanoli further teaches wherein the visualization data is configured to cause display of a Venn diagram, a bar graph, or both.  Fig. 4, (showing Venn diagram).

With regard to Dependent Claim 6,
	As discussed with regard to Claim 1, Tanoli teaches all of the limitations. Tanoli further teaches wherein the plurality of data sets comprises representations of the interactions between chemical compounds and organic material. See e.g., Fig. 7 (drug items discussed are representations of interactions between chemical compounds and organic material.)

With regard to Dependent Claim 7, 
	As discussed with regard to Claim 1, Tanoli teaches all of the limitations. Tanoli further teaches wherein identifying the characteristic of the matching test items comprises receiving from the user one or more of a method of interaction of the matching test items with the plurality of targets, a gene target of the matching test items, a threshold of interaction of the matching test items with the plurality of targets, a type of test item of the matching test items, a type of target of the plurality of targets that interacted with the matching test items, or any combination thereof. See e.g., Fig. 2, (users can sort ("receiving from the user") or filter by many different methods, including at least a "type of test item of the matching test items" or "a type of target of the plurality of targets that interacted with the matching test items." The examiner notes the term "type" is very broad.

With regard to Dependent Claim 8,
	As discussed with regard to Claim 7, Tanoli teaches all of the limitations. Tanoli further teaches wherein the filter selection comprises a selection of individual elements of the matching test items, a range of values of matching test items, or both. See e.g., Fig. 2 (allowing user to filter results, which is a "selection of individual elements of the matching test items.").

With regard to Dependent Claim 9,
	As discussed with regard to Claim 1, Tanoli teaches all of the limitations. Tanoli further teaches obtaining the plurality of data sets using the one or more sensors. See discussion of assays throughout, e.g., pg. 7, ("Bioassay annotations and cross-linking.")


	As discussed with regard to Claim 1, Tanoli teaches all of the limitations. Tanoli further teaches wherein the plurality of data sets comprises experimental data. See at least pg. 3, (discussing experimental data...) but note the term "experimental data" is extremely broad, any sort of data captured in an experiment is "experimental data).

With regard to Dependent Claim 11,
	As discussed with regard to Claim 1, Tanoli teaches all of the limitations. Tanoli further teaches wherein the plurality of data sets comprises at least three data sets. See e.g., Fig. 7 (showing at least 3 data sets).

With regard to Dependent Claim 12,
	As discussed with regard to Claim 1, Tanoli teaches all of the limitations. Tanoli further teaches wherein generating the graphical user interface further comprises indicating a relationship between the number of matching test items and a total number of test items. See Fig. 2, (lower right). 

With regard to Independent Claim 13,
	Claim 13 is similar in scope to Claim 1 and is rejected under a similar rationale.

With regard to Dependent Claim 14,
	Claim 14 is similar in scope to Claim 2 and is rejected under a similar rationale.


	As discussed with regard to Claim 13, Tanoli teaches all of the limitations. Tanoli further teaches wherein the second computing system is in communication with the one or more sensors for producing a new data set.  The examiner notes that a skilled artisan would understand that "communication with" sensors is very broad and include any communication, direct or indirect. For example, the computer systems had to have received the data from "sensors" in the first place, either directly or indirectly and thus are "in communication" with them. The examiner also notes that applicant's specification has a very broad definition of sensors that goes beyond just the physical sensor but also appears to cover the measurements made.  In this claim "for producing a new data set" is intended use and is not given patentable weight.

With regard to Dependent Claim 16,
	Claim 16 is similar in scope to Claims 4 and 5 and is rejected under a similar rationale.

With regard to Dependent Claim 17,
	Claim 17 is similar in scope to Claim 7 and is rejected under a similar rationale.

With regard to Dependent Claim 18,
	Claim 18 is similar in scope to Claim 8 and is rejected under a similar rationale.

With regard to Dependent Claim 19,


With regard to Dependent Claim 20,
	Claim 20 is similar in scope to Claim 11 and is rejected under a similar rationale.

Response to Arguments
The 35 U.S.C. 112 rejections have been overcome in view of applicant’s amendments.
With regard to the 35 U.S.C. 103 rejection, the examiner notes as a preliminary matter that during the interview of November 17, 2020, while there was a general agreement that the discussion was moving in the right direction, no written proposed amendments were presented to the examiner and as such there was no specific agreement regarding any claim language. With respect to the claim language that was presented, the examiner notes that “generating a new data set” is not claimed as being done by the sensors. As such, this language is very broad. A “new data set” can simply be a refined version of an older data set and thus is already captured by the concepts of filtering discussed by Tanoli. The examiner had noted (and still believes) that incorporating subject matter from the specification about using the sensors in conjunction with the exported data to generate the new dataset (e.g., as discussed in Fig. 1 showing the “cycle” and generally in [0050] of the specification as filed) would move the case forward in a positive way regarding both 35 U.S.C. 103 and 101. 
Regarding 35 U.S.C. 101, the examiner disagrees with applicant’s arguments that the claims are directed to eligible subject matter. The claims as of now do not 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   

Tapio Pahikkala et al., “Toward more realistic drug-target interaction predictions”, April 9, 2014 – similar in scope to Tanoli.
 
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ELL whose telephone number is (571)270-3264.  The examiner can normally be reached on 9-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached at 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW ELL/Primary Examiner, Art Unit 2145